Citation Nr: 1037732	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to June 1972 
and from September 1975 to March 1984 and from March 1984 to 
September 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2010, the Veteran testified at a travel board hearing at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

2.   Chronic fatigue syndrome has existed for at least six months 
and has manifested to a degree of at least 10 percent following 
the Veteran's service in the Persian Gulf.   

3.  Irritable bowel syndrome has existed for at least six months 
and has manifested to a degree of at least 10 percent following 
the Veteran's service in the Persian Gulf.   




CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue 
syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

2.  The criteria for service connection for irritable bowel 
syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a December 2003 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claims for 
service connection for irritable bowel syndrome and chronic 
fatigue syndrome.  The letter informed the Veteran what 
information and evidence VA was responsible for obtaining and 
what evidence VA would assist him in obtaining.  The letter also 
explained how disability ratings and effective dates are 
determined.  This letter satisfied the timing requirements set 
forth in Pelegrini, as it was provided prior to the rating 
decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has also 
had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Further, in light of the favorable disposition 
of the Veteran's claims, any error did not prejudice the Veteran. 

B.  Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. §§ 
1110, 1131.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For Persian Gulf War veterans, service connection may be granted 
for objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or more 
signs or symptoms, to include, but not limited to, fatigue; 
muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms involving 
the respiratory system; or sleep disturbances.  The chronic 
disability must have become manifest either during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed to 
any known clinical diagnosis by history, physical examination or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the following 
(or any combination of the following): (A) an undiagnosed 
illness; (B) the following medically unexplained chronic multi-
symptom illnesses that are defined by a cluster of signs or 
symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) 
irritable bowel syndrome; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph (a)(2)(ii) 
of this section for a medically unexplained chronic multi symptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, or disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. 
§ 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Compensation shall not be paid under this section, however, if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia Theater of operations during the Persian Gulf 
War and the onset of the illness; of if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

B.  Chronic Fatigue Syndrome

In March 2004, the Veteran had a VA Gulf War Guidelines 
examination.  The examination report reflects that the Veteran 
reported a gradual onset of symptoms four to five years prior.  
The examiner noted that the Veteran's symptoms were not 
debilitating and did not incapacitate him.  He did not have a low 
grade fever or exudative or nonexudative pharyngitis.  He did not 
have a history of palpable or tender cervical or axillary nodes, 
even on examination.  He reported a history of some muscle aches.  
He did not have a history of headaches.  The examiner concluded 
that there was insufficient evidence to support a diagnosis of 
chronic fatigue syndrome.  

An outpatient record from the VA Galveston outpatient clinic, 
dated in January 2006 noted a complaint of chronic fatigue but 
did not include a diagnosis of chronic fatigue syndrome.  

In August 2007, the Veteran had a VA examination for chronic 
fatigue syndrome.    The Veteran reported a gradual onset of 
intermittent fatigue in 2001.  The Veteran complained of a 
decreased energy level, mental confusion and difficulty with 
work.  The Veteran reported that he was too tired to exercise, go 
shopping or do outdoor activities.  The examination report noted 
that the Veteran's fatigue lasted 24 hours or more after exercise 
and restricted daily activities by 70 percent.  The duration of 
the restrictions was more than 12 months.  Symptoms included 
generalized muscle aches, migratory joint pains, sleep 
disturbance, inability to concentrate, forgetfulness and 
confusion.

On physical examination, the examiner indicated that there was no 
evidence of pharyngitis, cervical lymphadenopathy, axillary 
lymphadenopathy, tender or trigger points.  The examiner 
indicated that the criterion of new onset of debilitating fatigue 
that is severe enough to reduce or impair average daily activity 
below 50 percent of the pre-illness activity level for six months 
was met.  The examiner concluded that six of the 10 criteria for 
diagnosis of chronic fatigue syndrome were met.  
 
The Board notes that the 2007 VA examination contained 
contradictory statements. The examiner indicated in one section 
of the report that no criteria for fatigue were met.  In another 
statement, the examiner noted chronic fatigue syndrome and 
indicated that 6 out of 10 of the criteria for chronic fatigue 
syndrome were met.  The exam finding, coupled with the examiner's 
conclusion that the Veteran has debilitating fatigue severe 
enough to reduce or impair average daily activity below 50 
percent, establishes that chronic fatigue syndrome manifested to 
a degree of 10 percent or more within the applicable presumptive 
time period after the Veteran's service in the Southwest Asia 
Theater.  Accordingly, the Board concludes that service 
connection for chronic fatigue syndrome is warranted.  38 C.F.R. 
§ 3.317.

C.  Irritable Bowel Syndrome

VA records dated in March 2004 noted complaints of alternating 
diarrhea and constipation, which the Veteran had experienced for 
three years.  

VA records from the outpatient clinic in Galveston, dated from 
2005 to 2006, reflect complaints constipation and fatigue and 
irritable bowel syndrome with constipation.  

Private medical records from Texas Gulf Coast Medical Group, 
dated in 2007,  noted an assessment of constipation.  

Private medical records from Gastroenterology Associates, dated 
in August 2007, indicate that the Veteran was seen for evaluation 
of abdominal pain.  The Veteran reported some right lower 
quadrant abdominal pain and a change in bowel habits in the form 
of predominantly constipation and some diarrhea.  The Veteran 
denied unusual stress and denied weight loss, fever and rectal 
bleeding.   Assessments included unexplained lower abdominal pain 
with change in bowel habits and "probable irritable bowel 
syndrome."  

The August 2007 private medical record from Gastroenterology 
Associates provided a diagnosis of irritable bowel syndrome.  The 
record establishes that the Veteran has been diagnosed with 
irritable bowel syndrome and that such disability has manifested 
to a degree of 10 percent within the applicable presumptive time 
period.   Accordingly, service connection for irritable bowel 
syndrome is warranted.     


ORDER

Service connection for chronic fatigue syndrome is granted.

Service connection for irritable bowel syndrome is granted.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


